DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 4/29/22, Applicant, on 5/19/22, amended claims 23 and 28. Claims 23-28 are pending in this application and have been allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 23-28 are withdrawn in light of Applicant’s amendments and explanations.


Subject Matter Overcoming Prior Art
Claims 23-28 are allowable in light if Applicant’s amendments presented on 6/7/22. 


Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 23, 
… 
based on processing of correspondence tables of said one or more users, using a dimensionality engine, reduce dimensionality of said raw temporal data associated with said multi-dimensional attributes, wherein the dimensionality of said raw temporal data is reduced by assigning corresponding coordinates in a lower dimension such that that said coordinates maintain similarity, difference, and relationships between said raw temporal data and said corresponding one or more users, wherein upon dimensionality reduction, coordinates corresponding to the users that have similar characteristics are close to each other compared to coordinates corresponding to other users that have dissimilar characteristics; and
based on reduced dimensionality of said raw temporal data, cluster said coordinates based on similarity of characteristics of the one or more users to generate a plurality of clusters, wherein the clustering comprises: 
applying a density based clustering on said coordinates to obtain density based clusters and noise; 
clustering the noise using distance based clustering to obtain distance based clusters; and 
generating the plurality of clusters based on the density based clusters and the distance based clusters; 
assign, using a voting scheme, a first label to samples that form part of a first cluster selected from the plurality of clusters, wherein the assignment of the label is undertaken by: 
assigning a vote to each sample of the first cluster for its label; 
assigning votes to labeled samples of a set of clusters that have similarity value with respect to the first cluster as being higher than a threshold; 
calculating total votes accumulated for each label; 
determining the label having the highest accumulated votes as the first label and assigning the first label to the samples of the first cluster 
…
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Dependent claims 24-28 are likewise allowable. 

The closest prior art of record is described as follows:
Kamath et al. (U.S. Patent Application Publication Number 2002/0194159) - The abstract provides for the following: A data mining system uncovers patterns, associations, anomalies and other statistically significant structures in data. Data files are read and displayed. Objects in the data files are identified. Relevant features for the objects are extracted. Patterns among the objects are recognized based upon the features. Data from the Faint Images of the Radio Sky at Twenty Centimeters (FIRST) sky survey was used to search for bent doubles. This test was conducted on data from the Very Large Array in New Mexico which seeks to locate a special type of quasar (radio-emitting stellar object) called bent doubles. The FIRST survey has generated more than 32,000 images of the sky to date. Each image is 7.1 megabytes, yielding more than 100 gigabytes of image data in the entire data set.
Maga et al. (U.S. Patent Application Publication Number 2007/0185867) - The abstract provides for the following: A system and method for managing churn among the customers of a business is provided. The system and method provide for an analysis of the causes of customer churn and identifies customers who are most likely to churn in the future. Identifying likely churners allows appropriate steps to be taken to prevent customers who are likely to chum from actually churning. The system included a dedicated data mart, a population architecture, a data manipulation module, a data mining tool and an end user access module for accessing results and preparing preconfigured reports. The method includes adopting an appropriate definition of churn, analyzing historical customer to identify significant trends and variables, preparing data for data mining, training a prediction model, verifying the results, deploying the model, defining retention targets, and identifying the most responsive targets.
Tuzhilin et al. (U.S. Patent Application Publication Number 2012/0330779) - The abstract provides for the following: Particular embodiments provide functionality for predicting purchasing needs according to multidimensional data. The multidimensional data may define a multidimensional space. The multidimensional space may have at least three dimensions, and each of the dimensions may be capable of providing variable information, and/or having a type that is different from a type of another one of the dimensions. Particular embodiments may retrieve information from data associated with the multidimensional space. Predictions regarding purchasing needs may be generated based on the retrieved information. Purchasing recommendations may then be provided based on the predictions.
Maga et al. (U.S. Patent Application Publication Number 2007/0156673) - The abstract provides for the following: A system and method for managing churn among the customers of a business is provided. The system and method provide for an analysis of the causes of customer churn and identifies customers who are most likely to churn in the future. Identifying likely churners allows appropriate steps to be taken to prevent customers who are likely to churn from actually churning. The system included a dedicated data mart, a population architecture, a data manipulation module, a data mining tool and an end user access module for accessing results and preparing preconfigured reports. The method includes adopting an appropriate definition of churn, analyzing historical customer to identify significant trends and variables, preparing data for data mining, training a prediction model, verifying the results, deploying the model, defining retention targets, and identifying the most responsive targets.
Gilbert (U.S. Patent Application Publication Number 2008/0162268) - The abstract provides for the following: A system and methods which enable modeling of end consumer interests based on online activity and producing e-commerce reports is described. The method includes scoring and classifying interests and preferences of consumers in relation to various items being offered as function of time and utilizing such scores to predict purchasing activity and revenue yield for n-dimensional combinations of interest for generation of consumer lists for target marketing and merchandising. The method also includes converse modeling of the performance and behavioral profile of items offered as a function of consumer activity. This Abstract is provided for the sole purpose of complying with the rules that allow a reader to quickly ascertain the subject matter of the disclosure contained herein. This Abstract is submitted with the explicit understanding that it will not be used to interpret or to limit the scope or the meaning of the claims.
Chen et al. (U.S. Patent Number 5758147) - The abstract provides for the following: An efficient method and system of communicating and accumulating global information for parallel data mining. Since each database is partitioned, a single node in a parallel environment will be unable to make decisions based on global information. A novel technique of progressive thresholding is devised to accumulates global information as a function of a transaction support threshold while minimizing transmission overhead. The transaction support threshold is varied as a function of the number of nodes contributing to the global information progresses.
Nolan et al. (U.S. Patent Number 8818932) - The abstract provides for the following: A method for creating a predictive model is disclosed herein, including the steps of determining trends and patterns in electronic data, using at least a first machine language algorithm, refining the determination of the algorithm, searching for social models that describe the identified trends and patterns using at least a second machine language algorithm, verifying causal links, constructing at least one model about human node behavior and interactions, utilizing the social models to do at least one of the following: validate hypotheses, predict future behavior, and examine hypothetical scenarios, automatically updating predictions when new data is introduced, using probabilistic techniques to learn hierarchical structure in unstructured text, continuously updating a set of themes, examining grammatical rules of each component of text, matching grammatical constituents to semantic roles, and reorganizing data into clusters of entities with common attributes. 
John F. Roddick, “A Survey of Temporal Knowledge Discovery Paradigms and Methods.” – The abstract provides for the following: With the increase in the size of data sets, data mining has recently become an important research topic and is receiving substantial interest from both academia and industry. At the same time, interest in temporal databases has been increasing and a growing number of both prototype and implemented systems are using an enhanced temporal understanding to explain aspects of behavior associated with the implicit time-varying nature of the universe. This paper investigates the confluence of these two areas, surveys the work to date, and explores the issues involved and the outstanding problems in temporal data mining.
Stoffel, Killian et al. (WIPO Patent Publication Number WO 03/094051 A1) -The abstract provides for the following: A computer-based data mining method wherein an event database is extracted from sequential raw data in the form of a multi-dimensional time series and comprehensible temporal rules are extracted using the event database.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624